Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite an industrial truck and then again as an industrial truck. The second occurrence should be said industrial truck or a second industrial truck.  The element lacks the proper antecedent basis.   The claims also recite “stationary positioning apparatuses” and “positioning apparatuses”.  These should include the same phrase “stationary positioning apparatus” or “a second positioning apparatus” and lack the proper antecedent basis. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of International Patent Pub. No.: WO 2017/223425 A1 to Buchmann et al. that was filed in 2016 (hereinafter “Buchmann”) and in view of International Patent Application Pub. No.: WO 2016/033233A1 to Stubbs et al. 
 “…Claim 1: A system for collision avoidance within a monitoring zone of a goods logistics facility, comprising: (see page 4, line 1-21)
a first transmitter and receiver apparatus, (see page 6, lines 11-26 where the first industrial vehicle includes an electronic badge device placed on the machine within close contact to a second object, or fixture or 
    PNG
    media_image1.png
    811
    699
    media_image1.png
    Greyscale

a second transmitter and receiver apparatus, and  (see page 9, last line from the bottom where the badge includes a transceiver for a short range 
at least two stationary positioning apparatuses, (see access points 110 in FIG. 3 that show a location for the access point and page 22-23 where the device can include a geo zone range from the device 222 merged with the badge information and the information linking device 202 and where if a vehicle drives through an aisle that includes a mapping)
wherein the positioning apparatuses are set up for transmitting and receiving electromagnetic signals, (see FIG. 6 where the badges can communicate via RF and UWB radio) 
wherein the positioning apparatuses are arranged at predetermined positions with respect to the monitoring zone ,(see FIG. 11 where a first badge is placed in a first location as 126a and a second badge is located as 126b to instruct the vehicle to steer along a path 1106 of steering with a speed; two electronic badges 126A and 126B in an intersection 1 102. Both electronic badges 126A and 126B are in the detection range of the badge communicator 224 on the industrial vehicle 108 as denoted by the detection zone 1 104. However, the information linking device 202 knows that the vehicle steer angle is changing, and thus 
wherein the first transmitter and receiver apparatus is disposed on an industrial truck and  (see page 6, lines 11-26 where the first industrial vehicle includes an electronic badge device placed on the machine within close contact to a second object, or fixture or equipment or machine or operator to a second electronic badge on the object)  
the second transmitter and receiver apparatus is disposed on a movable object, (see page 6, lines 11-26 where the first industrial vehicle includes an electronic badge device placed on the machine within close contact to a second object, or fixture or equipment or machine or operator to a second electronic badge on the object)  
    PNG
    media_image2.png
    843
    578
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    851
    682
    media_image3.png
    Greyscale

wherein the system determines an object position of the movable object within the monitoring zone by (see FIG. 7 where a server can detect a badge affixed to a movable vehicle of the fleet in blocks 702-706 and a position of the vehicle can be determined based on the badge being detected in block 708 and then a time stamp can be added for that location of the vehicle at that time; see also FUG, 5 where one ore more pedestrians 508 to 516 can be detected around the vehicle 108 for collision avoidance) 
Buchmann is silent as to but Stubbs teaches “…means of propagation delay measurement of a signal between the second transmitter and receiver apparatus and the positioning apparatuses,” (under 35 U.S.C. sec. 112, 6 this is a means plus function expression in paragraph 57 of the specification and is defined as a device that measures a propagation delay measurement using a position apparatus that is tracked and subsequently compared as the device moves)(see paragraph 17-19, 30-36 where the device continually monitors the real time location of the object and  distance to the mobile unit; see paragraph 26 where the message that is sent is a query message that has a time stamp with a data and the time that the message was sent and an identity of the sensor; see paragraph 27-31 where the device message can 
Buchmann discloses “wherein the system determines whether 
a risk of collision exists between an(SIC) industrial truck and the movable object and Initiates safety measures if a collision risk does exist,” (see FIG. 13 where the tag of the vehicle 108 and the tag of the individual 126 are being detected as a possible collision risk and then an  
    PNG
    media_image4.png
    936
    678
    media_image4.png
    Greyscale

wherein the monitoring zone includes at least one separation zone, (see page 9 where the tracking device provides an offset of 2 meters offset distance on all sides of the absolute position of the vehicle 108 and badge) and wherein the system determines that there is no collision risk between the industrial truck and the movable object (see claims 1-7 where the first vehicle can detect a second vehicle is in the path and then the first vehicle can send a message that the first vehicle intends to pass the second vehicle) if the object position is located within the separation zone”.  (See FIG. 14 where there is a first object and a second object 126, 126 and where there is no risk of collision within the first concentric circle zone and the system vehicle can proceed along the arrow)
The phrases in claims 1-9 that the positioning apparatus is 1. arranged in different positions and 2. determining if the object is within a zone or outside of a zone, and 3. setting up the transmitter or receiver and placing the devices on a movable object or a truck and 4. moving the truck if there is a safety risk and 5. separating the object and the truck are all intended use as this is an apparatus claim and the intended use of apparatus forms little patentable weight.  See MPEP sec. 2114.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all  
    PNG
    media_image5.png
    962
    729
    media_image5.png
    Greyscale



Claim 2: The system according to claim 1, 'wherein: the system defines part of the monitoring zone as a separation zone, and checks whether the object position is located within the separation zone by means of the positioning apparatuses, and by comparing the object position to the separation zone, and  (see paragraph 30-32 where a separation zone of 122 and 124 is established and if the position of the user moves closer to the MDU 106 then the MDU 106 may instruct the person to stop or the MDU can move away from the person)
the shape and/or the dimensions and/or the location of the separation zone can be specified.  (see paragraph 50-55 where the zone can be a fixed zone or alternatively can be a configurable zone with a different dimension; see FIG. 2 where the zone is moved and smaller in size relative to FIG. 1) 
The claims 2-18 recite “and/or and “can be”.  Due to the language of “or and can”, logically, the step does not need to be performed if the condition precedent is not met.  See Ex parte RANDAL C. SCHULHAUSER et al. United States Patent and Trademark Office Board of Appeal Decision (Appeal NO.: 2013-007847, Application NO.: 12/184,020, Judge Bahr and Horner, Technology Center 3700 (Precedential Onion dated April 28, 2016) 
(See pages 6-7).  
	The above opinion expressly states: 
	Based on the claim limitations as written, the broadest reasonable interpretation of claim 1 encompasses an instance in which the method ends when the alarm is triggered in response to the cardiac signal data not being within the threshold electrocardiac criteria, such that the step of "determining the current activity level of the subject" and the remaining steps need not be reached. In other words, claim 1 as written covers at least two methods, one in which the prerequisite condition for the triggering step is met and one in which the prerequisite condition for the determining step is met. Thus, the broadest reasonable interpretation encompasses a method where only the steps of "collecting physiological data associated with the subject from the implantable device at preset time intervals, wherein the collected data includes real-time electrocardiac signal data, heart sound data, activity level data and tissue perfusion data," "comparing the electrocardiac signal data with a threshold electrocardiac criteria for indicating a strong likelihood of a cardiac event," and "triggering an alarm state if the electrocardiac signal data is not within the threshold electrocardiac criteria" are performed.  The Examiner determined that the prior art would have rendered obvious this method covered by claim 1, and for the reasons that the Board previously has construed similar method steps in this same manner. See, e.g., Ex Parte Fleming, Appeal 2014-002849, 2014 WL 7146104 (PTAB Dec. 12, 2014) (expanded panel decision on rehearing), Ex parte Urbanet, Appeal 2011-002606, 2012 \VL 4460637 (PTAB Sept. 19, 2012), and Ex Parte Katz, Appeal2010-006083, 2011\VL514314 (BPAI Jan. 27, 2011). ….follow, we do not find persuasive Appellants' arguments contesting this rejection. The Examiner in this case was able to present a prima facie case of obviousness as to claim 1 by providing evidence to show obviousness of the "collecting," "comparing," and "triggering" steps. The Examiner did not need to present evidence of the obviousness of the remaining method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met). The Examiner determined that Kramer, as modified by Benaron and Sheldon, renders obvious the method of claim 1, including the "collecting," "comparing," and "triggering" steps. Final Act. 4-6. Appellants' arguments that are directed to the failure of the Examiner to demonstrate adequately that the "determining" step and the remaining steps of claim 1 are rendered obvious are not commensurate with the broadest reasonable interpretation of claim 1 and are, therefore, unpersuasive. (Emphasis added). 




The primary reference is silent but Stubbs teaches “…Claim 3: The system according to claim 1, wherein:
the system determines an industrial truck position of the industrial truck within the monitoring zone using propagation delay measurement of a signal between the first transmitter and receiver apparatus and the positioning apparatuses, and)(see paragraph 17-19, 30-36 where the device continually monitors the real time location of the object and  distance to the mobile unit; see paragraph 26 where the message that is sent is a query message that has a time stamp with a data and the time that the message was sent and an identity of the sensor; see paragraph 27-31 where the device message can instruct the device to stop or move from the current location to a new location or track the movement  
    PNG
    media_image6.png
    548
    683
    media_image6.png
    Greyscale

Buchmann discloses “…the system determines the collision risk between an industrial truck and a movable object based on the Industrial truck position and the object position”. (see FIG. 16 where the first vehicle can determine a collision risk with a second object 108a and then move along a path to avoid the object and the aisle 126 via a new trajectory)


Claim 4: The system according to claim 3, wherein the existence and/or the shape and/or the dimensions and/or the location of the separation zone is/are time dependent or variable over time, and (see paragraph 44 where the user can specify the location and the size of a fixed zone; see paragraph 30-32 where a separation zone of 122 and 124 is established and if the position of the user moves closer to the MDU 106 then the MDU 106 may instruct the person to stop or the MDU can move away from the person)
wherein the existence of the separation zone depends on the industrial truck position and/or the object position and/or a position of a stationary object. (see paragraph 44 where the user can command the zone to be moved in FIG. 2 away from the MDUs and see paragraph 50-55 where the zone can be a fixed zone or alternatively can be a configurable zone with a different dimension; see FIG. 2 where the zone is moved and smaller in size relative to FIG. 1) ; 
Changing a size of the spearation zone that is already established in the prior art references only involves routine skill in the art as the claimed relative dimensions of the “larger” protection zone do not operate differently than the prior art.   See MPEp sec. 2144 and In re Rose, 220 F.2d 459, 105 

In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.


In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
It would have been obvious for one of ordinary skill in the art before the time the effective filing date of the disclosure to combine the teachings of STUBBS with the disclosure of BUCHMANN since STUBBS teaches that a person or object can be affixed a mobile tag or device 120 as indicated as a “LOCATOR”.  The mobile robot can also include a mobile tag or sensor device being a different sensor device as 106.  See paragraph 28.  See fig.1-2. The two devices can exchange messages to determine a range from each other as shown by 122 and 124 distances.  The robot 106 1-4 in response to the mobile robot 106 or tag getting too close to the object or person can take “a collision avoidance” action. The robot can automatically be turned off, or automatically navigate away from the location of the first tag 120 or reduce a speed to a small speed or can transmit a warning. This can ensure that little or no collision will occur 


    PNG
    media_image7.png
    809
    711
    media_image7.png
    Greyscale

Buchmann discloses “..Claim 5: The system according to claim 3 wherein the system defines a vehicle contour extension zone for the industrial truck and an object contour extension zone for the movable object, (see FIG. 12 where the truck includes a first zone and a second extension zone 1202 and the movable object 108 includes a first zone and an extension zone 1202) 
wherein the industrial truck position is located within the vehicle contour extension zone and the object position is located within the object contour extension zone, and(see FIG. 12 where the truck includes a first zone and a second extension zone 1202 and the movable object 108 includes a first zone and an extension zone 1202; see p. 37 where when the zones intersect an alarm goes off and the speed can be reduced of the vehicle)
wherein the risk of a collision between the industrial truck and the movable object is determined to be present if the vehicle contour extension zone and the object contour extension zone overlap (see page 37, third paragraph and see page 37 where when the zones intersect an alarm goes off and the speed can be reduced of the vehicle)) and if the object position is located outside the separation zone”.  (See page 37-38 where the main zones are never crossed as the vehicle slows down; see also FIG. 11 where the vehicle includes a trajectory shown by the shaded lines and a marker 126a and 126b indicate a path for the vehicle to 
Buchmann discloses “.Claim 6: The system according to claim 5, wherein the system determines speeds and movement directions of the industrial truck and the movable object using a odometer, and/or an inertia! measuring unit, (see page 9, where the location tracking device 222 can be an accelerometer, gyroscope; see FIG. 12 where a maximum speed of the first vehicle can be determined as SM1 and then a maximum speed of the zone 1202 can be determined as sm2 and a speed of the second vehicle can be determined as sm3 where the sm3 is larger than sm2 and is larger than sm3; see page 37-38) and/or by position determination using a propagation delay measurement of a signal between the first transmitter and receiver apparatus and the positioning apparatuses and between the second transmitter and receiver apparatus and the positioning apparatuses.
Claims 7-9 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of International Patent Pub. No.: WO 2017/223425 A1 to Buchmann et al. that was filed in 2016 (hereinafter “Buchmann”) and in view of International Patent Application Pub. No.: WO 2016/033233A1 to Stubbs et al. and in view of German Patent Pub. No.: DE 10 2005 037650A1  to KROTH that was filed in 2007. 

Buchmann is silent but Kroth teaches “…Claim 7: The system according to claim 6, wherein sizes of the vehicle contour extension zone and the object contour extension zone are respectively dependent upon the speed of the industrial truck and upon the speed of the movable object,  (see paragraph 18-19 where the position of the person and the transmitter and the receiving units EE1-EEn protection zone and safety zone can be changed based on 1. Range of action, 2. Speed of movement, 3. Movement, 4. Mass, 5. Acceleration)
wherein the size of the vehicle contour extension zone increases in size as the speed of the industrial truck increases(see paragraph 18-19) such that the vehicle contour extension zone is extended further in a direction of the movement direction of the industrial truck in comparison to other directions, and (see paragraph 18-19 where the position of the person and the transmitter and the receiving units EE1-EEn protection zone and safety zone can be changed based on 1. Range of action, 2. Speed of movement, 3. Movement, 4. Mass, 5. Acceleration)
wherein the size of the object contour extension zone increases in size as the speed of the moveable object increases such that the object contour extension zone is extended further in a direction of the movement direction of the moveable object in comparison to other directions” (see paragraph 18-19 where the position of the person and the transmitter and the receiving units EE1-EEn protection zone and safety zone can be changed based on 1. Range of action, 2. Speed of movement, 3. Movement, 4. Mass, 5. Acceleration).
It would have been obvious for one of ordinary skill in the art before the time the effective filing date of the disclosure to combine the teachings of KROTH with the disclosure of BUCHMANN since KROTH teaches that a security zone between a person or object and a handling device can be alerted (sz1-szn) in size. This sz1-szn zone can be changed based on a speed of the device, a movement of the device, a mass of the device, an acceleration of the two items, and/or a range of action of the handling device.  For example, if the handing device is 1. Very large, 2. Has a heavy mass, 3. Is moving very fast and with 4. high a very high rate of acceleration, and 5. can harm a person or object in a rapid manner, a collision may occur so quickly before an action to avoid can be implemented. Thus a very large safety zone sz1-dzn can be formulated as 

Having a larger or smaller sixed protection zone is an optimization of prior art conditions according to their established functions as if the size is larger is provides more protection and if smaller it provides less protection but less power to emit. See MPEP sec. 214.. OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 

Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid 

"[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention). However, if the reference’s disclosed range is so broad as to encompass a very large number of possible distinct compositions, this might present a situation analogous to the obviousness of a species when the prior art broadly discloses a genus. Id. See also In re Baird, 16 F.3d 380, 29 USPQ2d 1550 

A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004). The patent claim at issue was directed to a weight plate having 3 elongated openings that served as handles for transporting the weight plate. Multiple prior art patents each disclosed weight plates having 1, 2 or 4 elongated openings. 392 F.3d at 1319, 73 USPQ2d at 1226. The court stated that the claimed weight plate having 3 elongated openings fell within the "range" of the prior art and was thus presumed obvious. 392 F.3d at 1322, 73 USPQ2d at 1228. The court further stated that the "range" disclosed in multiple prior art patents is "a distinction without a difference" from previous range cases which involved a range disclosed in a single patent since the "prior art suggested that a larger number of elongated grips in the weight plates was beneficial… thus plainly suggesting that one skilled in the art look to the range appearing in the prior art." Id.
 “Claim 8: The system according to claim 7, wherein the signal transmission between the first transmitter and receiver apparatus and the positioning apparatuses, and/or between the second transmitter and receiver apparatus and the positioning apparatuses, takes place through an ultra-wideband transmission. (see page 8-10 where the in line 5 of page 10, the badges can communicate with each other via ultra-wide band)”. 
Buchmann discloses “Claim 9: The system according to claim 8, wherein the safety measures include an intervention in control functions of the industrial truck , and/or the output of a warning.  (see page 37 where if the zones are infringed then an alarm can be provided to reduce the speed or the speed is limited)”
Claims 10-15 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of International Patent Pub. No.: WO 2017/223425 A1 to Buchmann et al. that was filed in 2016 (hereinafter “Buchmann”) and in view of International Patent Application Pub. No.: WO 2016/033233A1 to Stubbs et al. 
Buchmann discloses “…Claim 10: A method for collision avoidance within a monitoring zone of a goods logistics facility, (see page 4, line 1-21)wherein at least two positioning apparatuses, (see access points ) (see FIG. 6 where the badges can communicate via RF and UWB radio)  which are set up for transmitting or receiving electromagnetic signals, (see FIG. 6 where the badges can communicate via RF and UWB radio) are disposed in stationary positions that can be specified or determined (see FIG. 11 where a first badge is placed in a first location as 126a and a second badge is located as 126b to instruct the vehicle to steer along a path 1106 of steering with a speed; two electronic badges 126A and 126B in an intersection 1 102. Both electronic badges 126A and 126B are in the detection range of the badge communicator 224 on the industrial vehicle 108 as denoted by the detection zone 1 104. However, the information linking device 202 knows that the vehicle steer angle is changing, and thus the information linking device 202 creates a virtual zone, i.e., an awareness zone 1 106 that follows the steer angle. In this regard, electronic badge 126B is in the travel path of the industrial vehicle 108 but electronic badge 126 A is not. As such, the vehicle operator is warned about electronic badge 126B. Moreover, electronic badge 126A is not warned (or receives a , (see access points 110 in FIG. 3 that show a location for the access point and page 22-23 where the device can include a geo zone range from the device 222 merged with the badge information and the information linking device 202 and where if a vehicle drives through an aisle that includes a mapping)wherein a first transmitter and receiver apparatus is arranged on an industrial truck (see page 6, lines 11-26 where the first industrial vehicle includes an electronic badge device placed on the machine within close contact to a second object, or fixture or 
    PNG
    media_image1.png
    811
    699
    media_image1.png
    Greyscale

 and a second transmitter and receiver apparatus is arranged on a movable object, the method comprising: (see page 9, last line from the bottom where the badge includes a transceiver for a short range 
determining an object position of the movable object within the monitoring zone (see FIG. 7 where a server can detect a badge affixed to a movable vehicle of the fleet in blocks 702-706 and a position of the vehicle can be determined based on the badge being detected in block 708 and then a time stamp can be added for that location of the vehicle at that time; see also FUG, 5 where one ore more pedestrians 508 to 516 can be detected around the vehicle 108 for collision avoidance)
Buchmann is silent as to but Stubbs teaches “…using a propagation delay measurement of a signal between the second transmitter and receiver apparatus and the positioning apparatuses, and (see paragraph 17-19, 30-36 where the device continually monitors the real time location of the object and  distance to the mobile unit; see paragraph 26 where the message that is sent is a query message that has a time stamp with a data and the time that the message was sent and an identity of the sensor; see paragraph 27-31 where the device message can instruct the device to stop or move from the current location to a new location or track the movement in the area of the device/human in real time in paragraph 31)
“determining whether a collision risk exists between an industrial truck and the movable object and initiating safety measures if a collision risk exists; ,” (see FIG. 13 where the tag of the vehicle 108 and the tag of the individual 126 are being detected as a possible collision risk and then an alert is provided in FIG. 13 that “Jon is ahead” and to slow down; see also page 38, and 48)
wherein the monitoring zone includes at least one separation zone (see page 9 where the tracking device provides an offset of 2 meters offset distance on all sides of the absolute position of the vehicle 108 and badge) and the method includes determining that there is no collision risk between the industrial (see claims 1-7 where the first vehicle can detect a second vehicle is in the path and then the first vehicle can send a message that the first vehicle intends to pass the second vehicle)
truck and the movable object if the object position is located within the separation zone. (See FIG. 14 where there is a first object and a second object 126, 126 and where there is no risk of collision within the first concentric circle zone and the system vehicle can proceed along the arrow)   In claims 1-18, due to the language of “can be specified”, logically, the step does not need to be performed if the condition precedent is not met.  See Ex parte RANDAL C. SCHULHAUSER et al. United States Patent and Trademark Office Board of Appeal Decision (Appeal NO.: 2013-007847, Application NO.: 12/184,020, Judge Bahr and Horner, Technology Center 3700 (Precedential Onion dated April 28, 2016) (https://www.uspto.gov/sites/default/files/documents/Ex%20parte%20Schulhauser%202016_04_28.pdf). 
(See pages 6-7).  
	The above opinion expressly states: 
	Based on the claim limitations as written, the broadest reasonable interpretation of claim 1 encompasses an instance in which the method ends when the alarm is triggered in response to the cardiac signal data not being within the threshold electrocardiac criteria, such that the step of "determining the current activity level of the subject" and the remaining steps need not be reached. In other words, claim 1 as written covers at least two methods, one in which the prerequisite condition for the triggering step is met and one in which the prerequisite condition for the determining step is met. Thus, the broadest reasonable interpretation encompasses a method where only the steps of "collecting physiological data associated with the subject from the implantable device at preset time intervals, wherein the collected data includes real-time electrocardiac signal data, heart sound data, activity level data and tissue perfusion data," "comparing the electrocardiac signal data with a threshold electrocardiac criteria for indicating a strong likelihood of a cardiac event," and "triggering an alarm state if the electrocardiac signal data is not within the threshold electrocardiac criteria" are performed.  The Examiner determined that the prior art would have rendered obvious this method covered by claim 1, and for the reasons that the Board previously has construed similar method steps in this same manner. See, e.g., Ex Parte Fleming, Appeal 2014-002849, 2014 WL 7146104 (PTAB Dec. 12, 2014) (expanded panel decision on rehearing), Ex parte Urbanet, Appeal 2011-002606, 2012 \VL 4460637 (PTAB Sept. 19, 2012), and Ex Parte Katz, Appeal2010-006083, 2011\VL514314 (BPAI Jan. 27, 2011). ….follow, we do not find persuasive Appellants' arguments contesting this rejection. The Examiner in this case was able to present a prima facie case of obviousness as to claim 1 by providing evidence to show obviousness of the "collecting," "comparing," and "triggering" steps. The Examiner did not need to present evidence of the obviousness of the remaining method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met). The Examiner determined that Kramer, as modified by Benaron and Sheldon, renders obvious the method of claim 1, including the "collecting," "comparing," and "triggering" steps. Final Act. 4-6. Appellants' arguments that are directed to the failure of the Examiner to demonstrate adequately that the "determining" step and the remaining steps of claim 1 are rendered obvious are not commensurate with the broadest reasonable interpretation of claim 1 and are, therefore, unpersuasive. (Emphasis added). 


It would have been obvious for one of ordinary skill in the art before the time the effective filing date of the disclosure to combine the teachings of STUBBS with the disclosure of BUCHMANN since STUBBS teaches that a person or object can be affixed a mobile tag or device 120 as indicated as a “LOCATOR”.  The mobile robot can also include a mobile tag or sensor device being a different sensor device as 106.  See paragraph 28.  See fig.1-2. The two devices can exchange messages to determine a range from each other as shown by 122 and 124 distances.  The robot 106 1-4 in response to the mobile robot 106 or tag getting too close to the object or person can take “a collision avoidance” action. The robot can automatically be turned off, or automatically navigate away from the location of the first tag 120 or reduce a speed to a small speed or can transmit a warning. This can ensure that little or no collision will occur between the robot and the object/person and a collision risk can be automatically avoided or mitigated and no harm can occur. This is useful particularly when there are many robots 106-1-4 in a constrained area.  See paragraph 1-11 and claims 1-6 and the abstract or STUBBS.   

Buchmann is silent as to but Stubbs teaches “…Claim 11: The method according to claim 10, further including checking whether the object position is located within the separation zone by defining a part of the monitoring zone as the separation zone using the positioning apparatuses (see paragraph 30-32 where a separation zone of 122 and 124 is established and if the position of the user moves closer to the MDU 106 then the MDU 106 may instruct the person to stop or the MDU can move away from the person), and by comparing the object position to the monitoring zone, wherein a shape, and/or dimensions, and/or a location of the separation zone can be specified. (see paragraph 50-55 where the zone can be a fixed zone or alternatively can be a configurable zone with a different dimension; see FIG. 2 where the zone is moved and smaller in size relative to FIG. 1)
It would have been obvious for one of ordinary skill in the art before the time the effective filing date of the disclosure to combine the teachings of STUBBS with the disclosure of BUCHMANN since STUBBS teaches that a person or object can be affixed a mobile tag or device 120 as indicated as a “LOCATOR”.  The mobile robot can also include a mobile tag or 

The primary reference is silent but Stubbs teaches “…Claim 12: The method according to claim 11, wherein an industrial truck position of the industrial truck within the monitoring zone is determined using a propagation delay measurement of a signal between the first transmitter and receiver apparatus and the positioning apparatuses, and )(see paragraph 17-19, 30-36 where the device continually monitors 
    PNG
    media_image6.png
    548
    683
    media_image6.png
    Greyscale


Buchmann discloses “…wherein the collision risk between an industrial truck and a movable object is determined based on the industrial truck position and the object position”. (see FIG. 16 where 
Buchmann is silent as to but Stubbs teaches “…Claim 13: The method according to claim 12, wherein the existence and/or the shape and/or the dimensions and/or the location of the separation zone is/are time dependent or variable over time, and (see paragraph 44 where the user can specify the location and the size of a fixed zone; see paragraph 30-32 where a separation zone of 122 and 124 is established and if the position of the user moves closer to the MDU 106 then the MDU 106 may instruct the person to stop or the MDU can move away from the person)
wherein the existence of the separation zone (6) depends on the industrial truck position, and/or the object position, and/or a position of a stationary object. (see paragraph 44 where the user can command the zone to be moved in FIG. 2 away from the mdus and see paragraph 50-55 where the zone can be a fixed zone or alternatively can be a configurable zone with a different dimension; see FIG. 2 where the zone is  
    PNG
    media_image7.png
    809
    711
    media_image7.png
    Greyscale



Buchmann discloses “Claim 14: The method according to claim 13, further comprising defining a vehicle contour extension zone for the industrial truck and defining an object contour extension zone for the movable object, (see FIG. 12 where the truck includes a first zone and a second extension zone 1202 and the movable object 108 includes a first zone and an extension zone 1202)
wherein the Industrial truck position is located within the vehicle contour extension zone and the object position is located within the object contour extension zone, and (see FIG. 12 where the truck includes a first zone and a second extension zone 1202 and the movable object 108 includes a first zone and an extension zone 1202; see p. 37 where when the zones intersect an alarm goes off and the speed can be reduced of the vehicle)
wherein the risk of a collision between the industrial truck and the movable object is determined to be present if the vehicle contour extension zone and the object contour extension zone overlap (see page 37, third paragraph and see page 37 where when the zones intersect an alarm goes off and the speed can be reduced of the vehicle)) and if the object position is located outside the separation zone ”.  (See page 37-38 where the main zones are never crossed as the vehicle slows down; see also FIG. 11 where the vehicle includes a trajectory shown by the shaded lines and a marker 126a and 126b indicate a path for the vehicle to 
 
Buchmann discloses “.Claim 15: The method according to claim 14, further comprising determine the speeds and movement directions of the industrial truck (10) and the movable object (20) using a odometer, and/or an inertial measuring unit, (see page 9, where the location tracking device 222 can be an accelerometer, gyroscope; see FIG. 12 where a maximum speed of the first vehicle can be determined as SM1 and then a maximum speed of the zone 1202 can be determined as sm2 and a speed of the second vehicle can be determined as sm3 where the sm3 is larger than sm2 and is larger than sm3; see page 37-38)  and/or by position determination using a propagation delay measurement of a signal between the first transmitter and receiver apparatus and the positioning apparatuses and between the second transmitter and receiver apparatus and the positioning apparatuses.
Claims 16-18 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of International Patent Pub. No.: WO 2017/223425 A1 to Buchmann et al. that was filed in 2016 (hereinafter “Buchmann”) and in view of International Patent Application Pub. No.: WO 2016/033233A1 to Stubbs et al. and in view of German Patent Pub. No.: DE 10 2005 037650A1  to KROTH that was filed in 2007. 

Buchmann is silent but Kroth teaches “…Claim 16: The method according to claim 15, wherein sizes of the vehicle contour extension zone (16) and the object contour extension zone are respectively dependent upon the speed of the industrial truck and upon the speed of the movable object, (see paragraph 18-19 where the position of the person and the transmitter and the receiving units EE1-EEn protection zone and safety zone can be changed based on 1. Range of action, 2. Speed of movement, 3. Movement, 4. Mass, 5. Acceleration)
wherein the size of the vehicle contour extension zone increases in size as the speed of the industrial truck increases such that the vehicle contour extension zone is extended further in a direction of the movement direction of the industrial truck in comparison to other directions, and (see paragraph 18-19 where the position of the person and the transmitter and the receiving units EE1-EEn protection zone and 
wherein the size of the object contour extension zone increases in size as the speed of the moveable object increases such that the object contour extension zone is extended further in a direction of the movement direction of the moveable object in comparison to other directions. ” (see paragraph 18-19 where the position of the person and the transmitter and the receiving units EE1-EEn protection zone and safety zone can be changed based on 1. Range of action, 2. Speed of movement, 3. Movement, 4. Mass, 5. Acceleration).
It would have been obvious for one of ordinary skill in the art before the time the effective filing date of the disclosure to combine the teachings of KROTH with the disclosure of BUCHMANN since KROTH teaches that a security zone between a person or object and a handling device can be alerted (sz1-szn) in size. This sz1-szn zone can be changed based on a speed of the device, a movement of the device, a mass of the device, an acceleration of the two items, and/or a range of action of the handling device.  For example, if the handing device is 1. Very large, 2. Has a heavy mass, 3. Is moving very fast and with 4. high a very high rate of 

Buchmann discloses “Claim 17: The method according to claim 16, wherein the signal transmission between the first transmitter and receiver apparatus and the positioning apparatuses, and/or between the second transmitter and receiver apparatus and the positioning apparatuses, takes place through an ultra-wideband transmission” (see page 8-10 where the in line 5 of page 10, the badges can communicate with each other via ultra-wide band).
Buchmann discloses “Claim 18: The method according to claim 17, wherein the safety measures include an intervention in control functions of the industrial truck, and/or the output of a warning. (see page 37 where if the zones are infringed then an alarm can be provided to reduce the speed or the speed is limited)”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668